Motion granted to the extent of permitting the proceeding to be heard on the original record, without printing the same, and upon typewritten or mimeographed petitioner’s points, on condition that the petitioner serves one copy of the typewritten or mimeographed petitioner’s points on the attorney for the respondent, and files 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court, on or before November 24, 1959, with notice of argument for December 1, 1959, said proceeding to be argued or submitted when reached. Respondent’s points are to be filed on or before November 30, 1959. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and Stevens, JJ.